Citation Nr: 1209661	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-21 623	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right hand, with Heberden's nodes.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left hand, with Heberden's nodes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1961 to August 1985.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision that, in pertinent part, denied increased ratings for degenerative arthritis of both hands, with Heberden's nodes; and denied service connection for a low back disability.  The Veteran timely appealed.

In July 2008, the Board remanded the matters to afford the Veteran an opportunity for a hearing.  The record reflects that the Veteran failed to appear for a videoconference hearing before a Veterans Law Judge at the RO that was scheduled for December 2008.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2011).

In January 2010, the Board once again remanded the matters for additional development.


FINDING OF FACT

On February 24, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal for increased ratings for degenerative arthritis of both hands with Heberden's nodes, and for service connection for a low back disability, is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn each of the issues in this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


